Name: Commission Directive 84/444/EEC of 26 July 1984 amending the Annex to Directive 69/73/EEC on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing
 Type: Directive
 Subject Matter: industrial structures and policy;  tariff policy
 Date Published: 1984-09-14

 Avis juridique important|31984L0444Commission Directive 84/444/EEC of 26 July 1984 amending the Annex to Directive 69/73/EEC on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing Official Journal L 245 , 14/09/1984 P. 0028 - 0034 Spanish special edition: Chapter 02 Volume 11 P. 0094 Portuguese special edition Chapter 02 Volume 11 P. 0094 +++++( 1 ) OJ NO L 58 , 8 . 3 . 1969 , P . 1 . ( 2 ) OJ NO L 59 , 5 . 3 . 1983 , P . 1 . ( 3 ) OJ NO L 162 , 22 . 6 . 1983 , P . 20 . COMMISSION DIRECTIVE OF 26 JULY 1984 AMENDING THE ANNEX TO DIRECTIVE 69/73/EEC ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 84/444/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 69/73/EEC OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 1 ) , AS LAST AMENDED BY DIRECTIVE 83/89/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 18 ( 4 ) THEREOF , WHEREAS DIRECTIVE 83/89/EEC SUPPLEMENTED DIRECTIVE 69/73/EEC WITH AN ANNEXED LIST ENUMERATING THE COMPENSATING OR INTERMEDIATE PRODUCTS WHICH MAY BE RELEASED FOR FREE CIRCULATION UNDER THE CONDITIONS SET OUT IN ARTICLE 18 OF THIS LATTER DIRECTIVE ; WHEREAS THIS LIST WAS AMENDED BY DIRECTIVE 83/307/EEC ( 3 ) ; WHEREAS IT IS DESIRABLE TO MODIFY THIS LIST AS REGARDS THE DESCRIPTION OF OPERATIONS SET OUT IN COLUMN 3 WITH RESPECT TO NUMBERS 24 , 25 , 26 , 27 , 28 , 30 , 32 , 34 , 39 , 40 , 55 , 56 , 65 , 68 , 69 , 71 , 76 AND 93 OF THE LIST ANNEXED TO DIRECTIVE 83/307/EEC AND THE INTRODUCTION OF CERTAIN NEW PRODUCTS AND THE OPERATIONS FROM WHICH THEY RESULT ; WHEREAS , FOR REASONS OF CLARITY , IT IS ADVISABLE TO REPRODUCE IN ITS ENTIRETY THE LIST ANNEXED TO DIRECTIVE 69/73/EEC IN ITS MODIFIED FORM ; WHEREAS THE MEASURES SET OUT IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE FOR CUSTOMS PROCESSING ARRANGEMENTS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEX TO DIRECTIVE 69/73/EEC IS HEREBY REPLACED BY THE ANNEX TO THIS DIRECTIVE . ARTICLE 2 THE MEMBER STATES SHALL TAKE THE NECESSARY MEASURES TO CONFORM TO THIS DIRECTIVE BY 1 OCTOBER 1984 AT THE LATEST . ARTICLE 3 THE MEMBER STATES SHALL INFORM THE COMMISSION OF THE MEASURES WHICH THEY TAKE TO APPLY THIS DIRECTIVE . THE COMMISSION SHALL COMMUNICATE THIS INFORMATION TO THE OTHER MEMBER STATES . ARTICLE 4 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 JULY 1984 . FOR THE COMMISSION KARL-HEINZ NARJES MEMBER OF THE COMMISSION ANNEX LIST OF COMPENSATING PRODUCTS TO WHICH ARTICLE 18 APPLIES WHEN THESE PRODUCTS ARE RELEASED FOR FREE CIRCULATION NO * TARIFF HEADING AND DESCRIPTION OF THE COMPENSATING PRODUCTS * PROCESSING OPERATIONS FROM WHICH THEY RESULT 1 * 2 * 3 1 * EX CHAPTER 2 * EDIBLE MEAT OFFAL * ANY WORKING OR PROCESSING 2 * EX 02.01 * OFF-CUTS FROM OPERATIONS SHOWN IN COLUMN 3 * CUTTING MEAT FROM ANIMALS OF CHAPTER 1 INTO PORTIONS 3 * 02.05 A * SUBCUTANEOUS PIG FAT * SLAUGHTERING SWINE , WORKING OR PROCESSING THE MEAT 4 * 02.05 B * PIG FAT , OTHER THAN THAT FALLING WITHIN SUBHEADING 02.05 A * SLAUGHTERING AND CUTTING SWINE , WORKING OR PROCESSING THE MEAT 5 * EX 03.01 * OFF-CUTS FROM OPERATIONS SHOWN IN COLUMN 3 * SAWING FROZEN FILLET BLOCKS 6 * EX 04.01 A I * WHEY * PROCESSING FRESH MILK 7 * EX 04.02 A I * WHEY IN POWDER , NOT CONTAINING ADDED SUGAR * MANUFACTURE OF LACTOSE FROM CONCENTRATED WHEY 8 * EX 04.05 A * UNFERTILIZED EGGS * INCUBATION AND HATCHING OF DAY-OLD CHICKS 9 * 05.02 * PIGS' , HOGS' AND BOARS' BRISTLES OR HAIR ; BADGER HAIR AND OTHER BRUSH-MAKING HAIR ; WASTE OF SUCH BRISTLES AND HAIR * ANY WORKING OR PROCESSING 10 * 05.03 * HORSEHAIR AND HORSEHAIR WASTE , WHETHER OR NOT PUT UP ON A LAYER OR BETWEEN TWO LAYERS OF OTHER MATERIAL * ANY WORKING OR PROCESSING 11 * 05.04 * GUTS , BLADDERS AND STOMACHS OF ANIMALS ( OTHER THAN FISH ) WHOLE AND PIECES THEREOF * SLAUGHTERING ANIMALS OF CHAPTER 1 12 * 05.05 * FISH WASTE * ANY WORKING OR PROCESSING 13 * EX 05.07 B * POWDER AND WASTE OF FEATHERS OR PARTS OF FEATHERS * ANY WORKING OR PROCESSING 14 * 05.08 * BONES AND HORN-CORES , UNWORKED , DEFATTED , SIMPLY PREPARED ( BUT NOT CUT TO SHAPE ) , TREATED WITH ACID OR DEGELATINIZED ; POWDER AND WASTE OF THESE PRODUCTS * ANY WORKING OR PROCESSING 15 * EX 05.09 * HORNS , ANTLERS , HOOVES , NAILS , CLAWS AND BEAKS , UNWORKED OR SIMPLY PREPARED BUT NOT CUT TO SHAPE , AND WASTE AND POWDER OF THESE PRODUCTS ; WHALEBONE AND THE LIKE , UNWORKED OR SIMPLY PREPARED BUT NOT CUT TO SHAPE AND HAIR AND WASTE OF THESE PRODUCTS * ANY WORKING OR PROCESSING 16 * EX 05.12 * POWDER AND WASTE OF SHELLS * ANY WORKING OR PROCESSING 17 * EX 05.14 * ANIMAL PRODUCTS , FRESH , CHILLED OR FROZEN OR OTHERWISE PROVISIONALLY PRESERVED , OF A KIND USED IN THE PREPARATION OF PHARMACEUTICAL PRODUCTS * SLAUGHTERING AND CUTTING ANIMALS OF CHAPTER 1 18 * EX 05.15 A * SHRIMPS' SHELLS * REMOVING THE SHELLS FROM SHRIMPS 19 * EX 05.15 B * HEADS * SLAUGHTERING AND CUTTING ANIMALS OF CHAPTER 1 20 * EX 05.15 B * BLOOD * SLAUGHTERING ANIMALS OF CHAPTER 1 21 * EX 05.15 B * EGGSHELLS * SEPARATING EGGS FROM SHELLS 22 * EX 05.15 B * SCRAPS OF RIND * SKINNING OF PIGMEAT 23 * EX 07.04 * WASTE FROM VEGETABLES * CUTTING , SLICING , BREAKING , PULVERIZING AND MIXING GOODS FALLING WITHIN HEADING NO 07.04 24 * EX 07.05 B * WASTE FROM LEGUMINOUS VEGETABLES * CUTTING , SLICING , BREAKING AND PULVERIZING GOODS FALLING WITHIN HEADING NO 07.05 25 * EX 09.01 A * BROKEN COFFEE * WORKING OR PROCESSING RAW COFFEE 26 * 09.01 B * HUSKS AND SKINS * ROASTING RAW COFFEE 27 * EX 09.02 B * TEA POWDER * WORKING OR PROCESSING RAW TEA ; PUTTING INTO TEA-BAGS 28 * 10.06 B III * BROKEN RICE * WORKING OR PROCESSING OF RICE 29 * 11.02 D * GRAINS , NOT OTHERWISE WORKED THAN KIBBLED * WORKING OR PROCESSING CEREALS 30 * 11.02 G * GERM OF CEREALS , WHOLE , ROLLED , FLAKED OR GROUND * WORKING OR PROCESSING CEREALS 31 * 11.09 * WHEAT GLUTEN , WHETHER OR NOT DRIED * WORKING OR PROCESSING WHEAT 32 * 12.09 * CEREAL STRAW AND HUSKS , UNPREPARED , OR CHOPPED BUT NOT OTHERWISE PREPARED * WORKING OR PROCESSING CEREALS 33 * 15.01 A * LARD AND OTHER PIG FAT * SLAUGHTERING SWINE 34 * EX 15.02 * FATS OF BOVINE CATTLE , SHEEP OR GOATS * SLAUGHTERING BOVINE CATTLE SHEEP OR GOATS , WORKING OR PROCESSING THE MEAT 35 * EX 15.04 * FISH OILS * PROCESSING FISH INTO FILLETS 36 * EX 15.06 * OTHER ANIMAL OILS AND FATS * REMOVING FAT MEAT , BONES OR WASTE 37 * EX 15.07 D II B ) 2 AA ) * MAIZE ( GERM ) OIL * PROCESSING MAIZE 38 * EX 15.10 * INDUSTRIAL FATTY ACIDS , ACID OILS FROM REFINING * 1 . REFINING FATS AND OILS OF CHAPTER 15 * * * 2 . FRACTIONATED DISTILLING OF FATTY ACIDS 39 * 15.10 A * STEARIC ACID * MANUFACTURING ERUCIC ACID 40 * EX 15.11 * GLYCEROL * KNACKING OR REFINING FATS AND OILS OF CHAPTER 15 41 * 15.17 B * RESIDUES RESULTING FROM THE TREATMENT OF FATTY SUBSTANCES OR ANIMAL OR VEGETABLE WAXES * ANY WORKING OR PROCESSING 42 * EX 17.02 B II B ) * WASTE FROM THE CRYSTALLIZATION OF STARCH SUGAR * PROCESSING MAIZE INTO GLUCOSE 43 * 17.03 * MOLASSES * PROCESSING SUGARS 44 * 18.02 * COCOA SHELLS , HUSKS , SKINS AND WASTE * ANY WORKING OR PROCESSING 45 * 21.06 A AND B * NATURAL YEASTS * PRODUCING BEER 46 * EX 22.09 A * HEADS AND TAILS FROM DISTILLATION ( UNDENATURED ETHYL ALCOHOL OF AN ALCOHOLIC STRENGTH OF LESS THAN 80 % VOL ) AND DISTILLED WINE ( HEADS AND TAILS FROM DISTILLATION , UNCONCENTRATED ) * DISTILLING CRUDE ETHYL ALCOHOL OR WINE 47 * EX CHAPTER 23 * RESIDUES AND WASTE FROM THE FOOD INDUSTRIES * ANY WORKING OR PROCESSING 48 * EX 24.01 * RIBS , STALKS , WASTE FROM TOBACCO * MANUFACTURING CIGARETTES , CIGARS , CHEROOTS OR SMOKING TOBACCO ; BLENDING OF TOBACCO 49 * EX 25.26 * MICA WASTE * ANY WORKING OR PROCESSING 50 * 26.02 * SLAG , DROSS , SCALINGS AND SIMILAR WASTE FROM THE MANUFACTURE OF IRON OR STEEL * ANY WORKING OR PROCESSING 51 * 26.03 * ASH AND RESIDUES ( OTHER THAN FROM THE MANUFACTURE OF IRON OR STEEL ) , CONTAINING METALS OR METALLIC COMPOUNDS * ANY WORKING OR PROCESSING 52 * 26.04 * OTHER SLAG AND ASH , INCLUDING KELP * ANY WORKING OR PROCESSING 53 * EX 27.05 BIS * GAS * CARBONIZING COAL 54 * EX 27.06 * TAR DISTILLED FROM COAL AND OTHER MINERAL TARS , INCLUDING PARTIALLY DISTILLED TARS AND BLENDED TARS * CARBONIZING COAL 55 * EX 27.07 * FIRST RUNNINGS AND RESIDUES FROM DISTILLATION * DISTILLING PHENOLS 56 * EX 27.11 B II * GAS FROM DEHYDROGENATION AND OTHER GASEOUS HYDROCARBONS * MANUFACTURING POLYSTYRENE FROM ETHYL BENZENE 57 * 27.12 A * CRUDE PETROLEUM JELLY * REFINING CRUDE PARAFFIN 58 * EX 27.13 B * OTHER MINERAL WAXES , WHETHER OR NOT COLOURED * ANY WORKING OR PROCESSING 59 * 27.14 * PETROLEUM BITUMEN , PETROLEUM COKE AND OTHER RESIDUES OF PETROLEUM OILS OR OF OILS OBTAINED FROM BITUMINOUS MINERALS * ANY WORKING OR PROCESSING 60 * EX 28.06 * HYDROCHLORIC ACID * MANUFACTURING VARIOUS CHEMICAL PRODUCTS FROM FLUORSPAR , HYDROGEN FLUORIDE , 2,6-DIISOPROPYLANILINE , AND FROM SILICON TETRACHLORIDE 61 * EX 28.08 * SULPHURIC ACID * MANUFACTURING SULPHONAMIDES 62 * 28.13 G * CARBON DIOXIDE * 1 . MANUFACTURING BEER * * * 2 . PRODUCING ETHYL ALCOHOL AND SPIRITUOUS BEVERAGES 63 * EX 28.13 IJ * HEXAFLUOROSILICIC ACID ( FLUOROSILICIC ACID ) * PROCESSING FLUORSPAR INTO HYDROGEN FLUORIDE 64 * EX 28.14 A II * SILICON TETRACHLORIDE * MANUFACTURING SILANES , SILICONES AND THEIR DERIVATIVES FROM SILICON 65 * EX 28.28 C I * CALCIUM HYDROXIDE * PROCESSING CALCIUM CARBIDE INTO ACETYLENE AND CALCIUM CYANAMIDE 66 * EX 28.38 A VIII * CALCIUM SULPHATE * PROCESSING FLUORSPAR INTO HYDROGEN FLUORIDE 67 * EX 29.01 D I * TOLUENE * MANUFACTURING POLYSTYRENE FROM ETHYLBENZENE 68 * EX 29.01 D VII * ALPHA-METHYLSTYRENE * MANUFACTURING ACETONE OR PHENOL FROM CUMENE 69 * 29.02 * HALOGENATED DERIVATIVES OF HYDROCARBONS * MANUFACTURING PRODUCTS BASED ON HYDROGEN FLUORIDE 70 * 29.03 * SULPHONATED , NITRATED OR NITROSATED DERIVATIVES OF HYDROCARBONS * MANUFACTURING PRODUCTS BASED ON HYDROGEN FLUORIDE 71 * 29.04 A I * METHANOL * MANUFACTURING FATTY ALCOHOLS 72 * 29.08 * ETHERS , ETHER-ALCOHOLS AND OTHER PRODUCTS FALLING WITHIN HEADING NO 29.08 * MANUFACTURING PRODUCTS BASED ON HYDROQUINONE 73 * 29.14 A II A ) * ACETIC ACID * MANUFACTURING VITAMINS FROM ACETIC ANHYDRIDE 74 * EX 29.44 A * PENICILLIN , IMPURE ( RESIDUES FROM SIEVING ) * MANUFACTURING MEDICAMENTS 75 * EX 38.07 B * CRUDE DIPENTENE * MANUFACTURING HYDROPEROXIDE OF PINENE ( 1R , 2R , 4R ) -BORNYL-ACETATE ( ISOBORNYL ACETATE ) CAMPHOR OR CAMPHENE FROM ALPHA-PINENE 76 * 38.08 B * ROSIN SPIRITS AND OILS * MANUFACTURING ROSIN SODIUM SOAPS AND ROSIN POTASSIUM 77 * EX 38.19 A * FUSEL OIL * PRODUCING ETHYL ALCOHOL AND SPIRITUOUS BEVERAGES 78 * EX 38.19 X * CAMPHOR OILS * MANUFACTURING CAMPHOR FROM ALPHAPINENE 79 * EX 38.19 X * RESIDUES FROM FREEING OF CAFFEINE ( MIXTURE OF COFFEE WAX , CRUDE CAFFEINE AND WATER ) ; CRUDE CAFFEINE * FREEING CAFFEINE FROM COFFEE 80 * EX 38.19 X * RESIDUES OF CALCINED GYPSUM * MANUFACTURING HYDROGEN FLUORIDE , FLUORIDES AND CRYOLITE FROM FLUORSPAR 81 * EX 38.19 X * MOLASSES , FREED OF SUGAR * MANUFACTURING CITRIC ACID FROM WHITE SUGAR 82 * EX 38.19 X * RESIDUES FROM PROCESSING SORBOSA * MANUFACTURING ASCORBIC ACID FROM GLUCOSE 83 * EX 38.19 X * SODIUM SULPHATE IN SOLUTION * MANUFACTURING DIHYDROXYSTEARIC ACID FROM CRUDE CASTOR OIL 84 * EX CHAPTER 39 * SCRAP AND WASTE * ANY WORKING OR PROCESSING 85 * EX 40.04 * WASTE AND PARINGS OF UNHARDENED RUBBER ; SCRAP OF UNHARDENED RUBBER FIT ONLY FOR THE RECOVERY OF RUBBER * ANY WORKING OR PROCESSING 86 * 40.15 B * SCRAP , WASTE AND POWDER OF HARDENED RUBBER * ANY WORKING OR PROCESSING 87 * 41.01 * RAW HIDES AND SKINS ( FRESH , SALTED , DRIED , PICKLED OR LIMED ) , WHETHER OR NOT SPLIT , INCLUDING SHEEPSKINS IN THE WOOL * SKINNING ANIMALS OF CHAPTER 1 88 * 41.09 * PARINGS AND OTHER WASTE , OF LEATHER OR OF COMPOSITION OR PARCHMENT-DRESSED LEATHER , NOT SUITABLE FOR THE MANUFACTURE OF ARTICLES OF LEATHER ; LEATHER DUST , POWDER AND FLOUR * ANY WORKING OR PROCESSING 89 * 43.02 B * PIECES OR CUTTINGS , OF FURSKIN , TANNED OR DRESSED , INCLUDING HEADS , PAWS , TAILS AND THE LIKE ( NOT BEING FABRICATED ) * MANUFACTURING FURS 90 * EX CHAPTER 44 * WOOD WASTE AND CUTTINGS OF WOOD , INCLUDING SAWDUST * ANY WORKING OR PROCESSING 91 * EX 45.01 * WASTE CORK * ANY WORKING OR PROCESSING 92 * 47.02 * WASTE PAPER AND PAPERBOARD ; SCRAP ARTICLES OF PAPER OR OF PAPERBOARD , FIT ONLY FOR USE IN PAPER-MAKING * ANY WORKING OR PROCESSING 93 * EX SECTION XI * WOVEN AND KNITTED FABRICS , FINISHED , WITH EVIDENT FAULTS ( SO-CALLED " SECOND CHOICE GOODS " ) * WORKING AND PROCESSING WOVEN AND KNITTED FABRICS OF ALL KINDS 94 * 50.03 * SILK WASTE ( INCLUDING COCOONS UNSUITABLE FOR REELING , SILK NOILS AND PULLED OR GARNETTED RAGS ) * ANY WORKING OR PROCESSING 95 * 53.03 * WASTE OF SHEEP'S OR LAMBS' WOOL OR OF OTHER ANIMAL HAIR ( FINE OR COARSE ) , NOT PULLED OR GARNETTED * ANY WORKING OR PROCESSING 96 * 53.04 * WASTE OF SHEEP'S OR LAMBS' WOOL OR OF OTHER ANIMAL HAIR ( FINE OR COARSE ) , PULLED OR GARNETTED ( INCLUDING PULLED OR GARNETTED RAGS ) * ANY WORKING OR PROCESSING 97 * EX 54.01 * FLAX TOW AND WASTE ( INCLUDING PULLED OR GARNETTED RAGS ) * ANY WORKING OR PROCESSING 98 * EX 54.02 * RAMIE NOILS AND WASTE ( INCLUDING PULLED OR GARNETTED RAGS ) * ANY WORKING OR PROCESSING 99 * 55.03 * COTTON WASTE ( INCLUDING PULLED OR GARNETTED RAGS ) , NOT CARDED OR COMBED * ANY WORKING OR PROCESSING 100 * EX 56.01 * ACRYLIC AND VISCOSE FIBRES ( OF INFERIOR QUALITY WITH EVIDENT FAULTS ) * MANUFACTURING ACRYLIC AND VISCOSE TEXTILE FIBRES 101 * 56.03 * WASTE ( INCLUDING YARN WASTE AND PULLED OR GARNETTED RAGS ) OR MAN-MADE FIBRES ( CONTINUOUS OR DISCONTINUOUS ) , NOT CARDED , COMBED OR OTHERWISE PREPARED FOR SPINNING * ANY WORKING OR PROCESSING 102 * EX 57.01 * TOW AND WASTE OF TRUE HEMP ( INCLUDING PULLED OR GARNETTED RAGS OR ROPES ) * ANY WORKING OR PROCESSING 103 * EX 57.02 * TOW AND WASTE OF MANILA HEMP ( INCLUDING PULLED OR GARNETTED RAGS OR ROPES ) * ANY WORKING OR PROCESSING 104 * EX 57.03 * TOW AND WASTE ( INCLUDING PULLED OR GARNETTED RAGS OR ROPES ) FALLING UNDER THIS TARIFF HEADING * ANY WORKING OR PROCESSING 105 * EX 57.04 * WASTE OF FIBRES ( INCLUDING PULLED OR GARNETTED RAGS OR ROPES ) FALLING UNDER THIS TARIFF HEADING * ANY WORKING OR PROCESSING 106 * 63.02 * USED OR NEW RAGS , SCRAP TWINE , CORDAGE , ROPE AND CABLES AND WORN-OUT ARTICLES OF TWINE , CORDAGE , ROPE OR CABLES * ANY WORKING OR PROCESSING 107 * 70.01 A * WASTE GLASS ( CULLET ) * ANY WORKING OR PROCESSING 108 * 71.04 * DUST AND POWDER OF NATURAL OR SYNTHETIC PRECIOUS OR SEMI-PRECIOUS STONES * ANY WORKING OR PROCESSING 109 * 71.11 * GOLDSMITHS' , SILVERSMITHS' AND JEWELLERS' SWEEPINGS , RESIDUES , LEMELS , AND OTHER WASTE AND SCRAP , OF PRECIOUS METAL * ANY WORKING OR PROCESSING 110 * EX 73.02 C * RESIDUES FROM SIEVING FERRO-SILICON * MANUFACTURING SILICON-TETRACHLORIDE AND SILICON-DIOXIDE 111 * 73.03 * WASTE AND SCRAP METAL OF IRON OR STEEL * ANY WORKING OR PROCESSING 112 * EX 73.13 B I * OFF-CUTS OF STEEL , UNALLOYED , FROM THE CUTTING OF HOT-ROLLED WIDE STRIPS * MANUFACTURING HOT-ROLLED WIDE STRIP FROM INGOTS OF LAMINATED SLABS OF UNALLOYED STEEL 113 * EX 73.15 B * RECOVERABLE OFF-CUTS FROM BARS OF ALLOYED STEEL * MANUFACTURING SCREWS , BOLTS OR NUTS FROM BARS OF ALLOYED STEEL 114 * EX 73.15 B VII A ) 1 * OFF-CUTS OF ALLOYED STEEL FROM THE CUTTING OF SO-CALLED " ELECTRICAL " SHEETS * MANUFACTURING TRANSFORMERS FROM " ELECTRICAL " SHEETS 115 * EX 73.15 B VII B ) 1 * OFF-CUTS OF ALLOYED STEEL FROM THE CUTTING OF HOT-ROLLED WIDE STRIPS * MANUFACTURING HOT-ROLLED WIDE STRIP FROM INGOTS OR LAMINATED SLABS 116 * EX 74.01 * COPPER WASTE AND SCRAP * ANY WORKING OR PROCESSING 117 * EX 75.01 * NICKEL WASTE AND SCRAP * ANY WORKING OR PROCESSING 118 * 76.01 B * ALUMINIUM WASTE AND SCRAP * ANY WORKING OR PROCESSING 119 * 77.01 B * MAGNESIUM WASTE ( EXCLUDING SHAVINGS OF UNIFORM SIZE ) AND SCRAP * ANY WORKING OR PROCESSING 120 * EX 77.04 A * BERYLLIUM WASTE AND SCRAP * ANY WORKING OR PROCESSING 121 * 78.01 B * LEAD WASTE AND SCRAP * ANY WORKING OR PROCESSING 122 * EX 78.04 A I * RECOVERABLE WASTE FROM LEAD FOIL COATED ON BOTH SIDES * MANUFACTURING LEAD FOIL COATED ON BOTH SIDES FOR PHOTOGRAPHICAL USE FROM VINYL SHEETS AND COATING PAPER 123 * 79.01 B * ZINC WASTE AND SCRAP * ANY WORKING OR PROCESSING 124 * EX 80.01 * TIN WASTE AND SCRAP * ANY WORKING OR PROCESSING 125 * EX 81.01 A * TUNGSTEN ( WOLFRAM ) WASTE AND SCRAP * ANY WORKING OR PROCESSING 126 * EX 81.02 A II * MOLYBDENUM WASTE AND SCRAP * ANY WORKING OR PROCESSING 127 * EX 81.03 A * TANTALUM WASTE AND SCRAP * ANY WORKING OR PROCESSING 128 * EX 81.04 * WASTE AND SCRAP OF OTHER BASE METALS * ANY WORKING OR PROCESSING